                                   Exhibit A
                         Sale and Assignment Agreement




19-80012-FPC   Doc 1-1     Filed 04/22/19   Entered 04/22/19 20:18:22   Pg 1 of 14
         BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
         This bill of sale and assignment and assumption agreement (“Agreement”) is entered by
and between Giga Watt, Inc., a Washington corporation (the “Buyer”), and Enterprise Focus, Inc.,
a Washington corporation, dba megabigpower.com, which is owned by David M. Carlson, Jeffrey
A. Field, and Rob Taves (collectively the “Owners”), and David M. Carlson, individually
(collectively and jointly the “Seller”).
         The Seller owns and operates block-chain business known as MegaBigPower located at
1250 N Wenatchee Ave H147, Wenatchee, Washington 98801 (the “Business”), with facilities
located at 474 Highline Drive, Wenatchee, Washington 98802, in buildings designated A, B, C
and H (the “Wenatchee”) and 7906 Randolph Road, Moses Lake, Washington, 98837 (“Moses
Lake”).
         The Seller has agreed to sell and the Buyer has agreed to purchase the Purchased Assets
(as defined below).
         The Owners collectively own 100% of the outstanding equity of the Seller and have agreed
to join in this agreement for the purpose of making certain representations and agreements.
        Therefore, the parties agree as follows:
        1. Sale of the Purchased Assets; Assumption of the Assumed Contracts. Subject to the
provisions set forth in this agreement, as of January 1, 2017 (the “Effective Date”), and in
exchange for the valuable and equitable consideration set forth in paragraph 3 of this Agreement,
the Seller hereby sells, conveys, assigns, and transfers to the Buyer the assets set forth on Schedule
1 (the “Purchased Assets”) free and clear of any and all liens and encumbrances, and the Buyer
hereby accepts the sale, conveyance, assignment, and transfer of the Purchased Assets and assumes
the Buyer’s obligations under the contracts listed on Schedule 1 (the “Assumed Contracts”).
        2. No Other Assumption of Liabilities. Except for the Assumed Contracts, the Buyer does
not assume any obligation or liability of the Seller or the Owner, and the Seller or the Owner or
both, as applicable, will continue to be liable for any and all liabilities of the Seller or the Owner
or both. The Buyer does not assume any liability under the Assumed Contracts arising before the
Effective Date. The Seller will not be responsible for any liability that arises from the Buyer’s
operation of the Business after the Effective Date.
        3. Consideration. In exchange for the assets of the Seller sold, conveyed, assigned and
transferred under this Agreement, the Buyer agrees to provide a consideration in the amount of
$3,000,000 U.S. Dollars:
               a. First payment in the amount of $21,000 on January 15, 2017;
               b. Second payment in the amount of $21,000 on February 15, 2017
               c. One payment in the amount of $958,000 on March 15, 2017;
               d. One payment in the amount of $1,000,000 on September 15, 2017; and
                e. Final payment in the amount of $1,000,000 on March 15, 2018.
        4. Security of Performance. The Buyer’s performance shall be secured by 3,000,000 WTT
tokens (the only type of tokens issued) placed to the Seller’s account on March 22, 2017. Such
WTT tokens shall not become the property of the Seller and shall not be sold, assigned, conveyed
or transferred in any matter to the third parties unless the Buyer fails to perform its obligations
under this Agreement.



                                                  1

 19-80012-FPC        Doc 1-1     Filed 04/22/19       Entered 04/22/19 20:18:22         Pg 2 of 14
         5. Method of Payment. All payments shall be made in BTC (at the exchange rate published
by Coinbase at the time of transfer) to the wallet address indicated by the Seller. Due to the
difference in time and bank processing procedure, the payments shall be considered timely as long
as the Buyer initiates a transaction on or before the due date. Upon receipt of each payment, the
Seller shall transfer the equal amount of tokens back to the Buyer to the account provided by the
Buyer.
         6. Business Operation Revenue. The Buyer shall be entitled to all revenues generated with
the use of Purchased Assets after the Effective Date. The Buyer shall be responsible for the
ordinary and necessary expenses required to use the assets and generate revenue.
         7. Representations and Warranties. The Seller and the Owners, jointly and severally,
represent and warrant to the Buyer that all of the representations and warranties set forth on
Schedule 2 are true and correct in all respects as of the date of this agreement.
         8. Covenant Not to Compete; Nonsolicitation; Confidentiality. The Seller and the Owners
each agree to abide by the noncompetition, nonsolicitation, and confidentiality obligations set forth
on Schedule 3.
         9. Proration of Expenses. Any costs associated with operating the Business in the ordinary
course, including but not limited to payroll expenses and utility or similar charges, payable with
respect to the period in which the Effective Date falls will be prorated based on the actual number
of days applicable to the pre-Effective Date and post-Effective Date occupancy and use. The Seller
will be liable for the prorated amount of all such expenses during the period through the Effective
Date, and the Buyer will be liable for the prorated amount of all such expenses during the period
after the Effective Date.
         10. Default. Seller shall be in default of this Agreement upon the occurrence of any of the
following events: (i) Purchased Assets shall be found defective after the Effective Date of this
Agreement; (ii) Purchased Assets shall become subject of any third party claims, which arise out
of the events preceding the Effective Date; (iii) Purchase Assets shall become subject to injunction,
arrest, or any other actions that limit Buyer’s use of the Purchased Assets; (iv) Seller shall file for
bankruptcy or insolvency, whether voluntary or involuntary, and Purchased Assets become part of
the Seller’s bankruptcy estate; and (v) any other limitations or restrictions on the use of Purchased
Assets, which shall arise from the events preceding the Effective Date.
         11. Remedies. In the event of default, Buyer, at its own discretion, may use any of the
following remedies: (i) stop payments to Seller until default is cleared, (ii) satisfy the third party
claims against the Purchased Assets and deduct this amount from the outstanding balance due to
Seller; and (iii) use any and all remedies in law and in equity to protect its rights under this
Agreement. Seller shall return all outstanding tokens to Buyer until the default is cleared. Seller
agrees to be liable to pay all costs and expenses, including all reasonable attorney fees, incurred
by Buyer in connection with enforcement of this Agreement.
        12. Survival. Except as otherwise provided in this agreement, the representations and
promises of the parties contained in this Agreement, including but not limited to Schedules 2 and
3, shall survive (and not be affected in any respect by) the statute of limitations as well as any
investigation conducted by any party and any information which any party may receive.
        13. Governing Law; Venue. The Agreement shall be governed by and construed in
accordance with the law of the state of Washington.
        14. Construction. The parties to this Agreement each acknowledge that: (i) this Agreement
and its reduction to final written form are the result of good faith negotiations; (ii) the Parties


                                                  2

 19-80012-FPC         Doc 1-1     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 3 of 14
carefully reviewed and examined this Agreement with their own independent legal counsels before
the execution; and (iii) all Parties had the opportunity to and did in fact participate in drafting the
final terms of this Agreement.
         15. Assignment. No party may assign either this agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of each other party, except that the
Buyer may assign any or all of its rights under this agreement, in whole or in part, without obtaining
the consent or approval of any other party, (1) to any current or future affiliate of the Buyer, (2) to
any entity into which the Buyer may be merged or consolidated, (3) in connection with any
acquisition, restructuring, merger, conversion, or consolidation to which the Buyer may be a party,
or (4) to a lender to the Buyer or its affiliates as collateral security for current or future obligations
owed by the Buyer or its affiliates to the lender.
        16. Notices. All notices and other communications under this agreement must be in writing
and given by first class mail, return receipt requested, nationally recognized overnight delivery
service, such as Federal Express, or personal delivery against receipt to the party to whom it is
given, in each case, at the party’s address set forth in this section 11 or such other address as the
party may hereafter specify by notice to the other parties given in accordance with this section.
Any such notice or other communication will be deemed to have been given as of the date the
applicable delivery receipt for such communication is executed as received or in the case of mail,
three days after it is mailed.
        If to the Seller or the Owners:
        1250 N Wenatchee Ave H147
        Wenatchee, Washington 98801
        If to the Buyer
        170 S. Lincoln, Ste. 100
        Spokane, Washington 99201
       17. Cancellation or Modification. This Agreement may be cancelled or modified only by a
separate written Agreement signed by both the Seller and the Buyer.
        18. Miscellaneous. This agreement contains the entire agreement between the parties with
respect to the subject matter hereof and all prior negotiations, writings, and understandings relating
to the subject matter of this agreement are merged in and are superseded and canceled by, this
agreement. This agreement may not be modified or amended except by a writing signed by the
parties. This agreement is not intended to confer upon any person or entity not a party (or their
successors and permitted assigns) any rights or remedies hereunder. This agreement may be signed
in any number of counterparts, each of which will be an original with the same effect as if the
signatures were upon the same instrument, and it may be signed electronically. The captions in
this agreement are included for convenience of reference only and will be ignored in the
construction or interpretation hereof. If any date provided for in this agreement falls on a day which
is not a business day, the date provided for will be deemed to refer to the next business day. Any
provision in this agreement that is held to be invalid, illegal, or unenforceable in any respect by a
court of competent jurisdiction will be ineffective only to the extent of such invalidity, illegality,
or unenforceability without affecting in any way the remaining provisions hereof; provided,
however, that the parties will attempt in good faith to reform this agreement in a manner consistent
with the intent of any such ineffective provision for the purpose of carrying out such intent. The
Exhibits and Schedules to this agreement are a material part of this agreement and are incorporated
by reference herein.


                                                    3

 19-80012-FPC         Doc 1-1      Filed 04/22/19       Entered 04/22/19 20:18:22          Pg 4 of 14
      Each of the undersigned has caused this bill of sale and assignment and assumption
agreement to be duly executed and delivered as of the date first written above.
BUYER:
Giga Watt, Inc., a Washington corporation


________________________________                          _________________
By: Nikolay Evdokimov, President                          Date:

SELLER:
Enterprise Focus, Inc., a Washington corporation



________________________________                          _________________
By: David M. Carlson, CEO                                 Date:



________________________________                          _________________
David M. Carlson, individually                            Date:


OWNERS:


________________________________                          _________________
David M. Carlson                                          Date:



________________________________                          _________________
Jeffrey A. Field                                          Date:



________________________________                          _________________
Rob Taves                                                 Date:




                                               4

 19-80012-FPC       Doc 1-1    Filed 04/22/19      Entered 04/22/19 20:18:22   Pg 5 of 14
                                             Schedule 1
                                        Purchased Assets
“Purchased Assets” means all of the assets of the Seller primarily related to the operation of the
Business, including the following assets, but specifically excluding the Excluded Assets:
               a) all books, records, mailing lists, customer lists, advertising and promotional
materials, equipment maintenance records, and all other documents used by the Seller in the
Business (whether in hard copy or electronic form);
               b) all computers and related software, websites, office equipment, and office
supplies used by the Seller in the Business;
               c) fixtures and furniture used by the Seller in the Business;
               d) phone system and any other technological equipment used by the Business;
               e) all equipment, materials, inventory, stock, supply and technology used by the
Business;
               f) Wenatchee and Moses Lake leases and facility infrastructure (Exhibit 1);
               g) equipment of the Wenatchee unused power infrastructure (Exhibit 2);
               h) inventory and stock (Exhibit 3);
                i) digital assets (Exhibit 4);
                j) the trade names “Mega Big Power” and “MegaBigPower” and associated
goodwill and all copyrights, patents, trademarks, trade secrets, brands, and other intellectual
property and associated goodwill;
                k) conceptual design of the mining pods, related technology, intellectual property
and all rights associated with it;
                l) all intellectual property, including software, created by the Seller within 3 years
prior to the Effective Date;
                m) the internet domain name www.megabigpower.com and all variants owned by
the Seller and/or used in the Business; and
                n) all social media accounts, including, without limitation Facebook, Google Plus,
LinkedIn, Twitter and YouTube accounts, used in the Business.
“Excluded Assets” means the following:
               a) all cash of the Seller on the Effective Date;
               b) all accounts receivable of the Seller outstanding at the Effective Date; and
               c) all accounts payable of the Seller outstanding at the Effective Date.
“Assumed Contracts” means the following contracts:
               a)     lease agreements for the Eller St house/office, building A, building B,
building C, building H, and Moses Lake facility;
               b)     co-location and/or service agreements, hosting contracts, and other legal
agreements for hosting of mining equipment between the Seller and its customers; and
               c)      contracts with PUD.
                                             Schedule 2


                                                  5

 19-80012-FPC        Doc 1-1     Filed 04/22/19       Entered 04/22/19 20:18:22         Pg 6 of 14
                                 Representations and Warranties
        1. Capitalization. The only equity owners of the Seller is the Owners and no person has
any existing right to purchase any equity of the Seller.
        2. Consents. The Seller is not required to obtain the consent of any party to a contract or
any governmental entity in connection with the execution, delivery, or performance by it of this
agreement or the consummation of the transactions contemplated in this agreement.
        3. Compliance with Laws. With respect to the operation of the Business by the Seller
before the Effective Date, the Seller and its employees and officers are and at all times have been
in compliance in all material respects with each law applicable to the Seller or to the operation of
the Business.
        4. Taxes. The Seller has, in respect of the Business, paid all taxes that have become due
under tax returns or under any assessment that has become payable or for which the Buyer may
otherwise have any transferee liability. All monies required to be withheld by the Seller from
employees for income taxes and social security and other payroll taxes have been collected or
withheld and either paid to the respective governmental bodies or set aside in accounts for such
purpose.
        5. Litigation. There are no claims or suits pending or, to the Seller’s or Owners’
knowledge, threatened by or against the Seller (1) relating to or affecting the Business or Purchased
Assets or (2) by or against any employee of the Seller relating to or affecting the Business or
Purchased Assets. There are no judgments, decrees, orders, writs, injunctions, rulings, decisions,
or awards of any court or governmental body to which the Seller is a party or is subject with respect
to any of the Purchased Assets is subject.
        6. Financial Information; Ordinary Course. The financial information the Seller
provided to the Buyer is accurate, correct, and complete, is in accordance with the books and
records of the Seller, and presents fairly the results of operation and financial condition of the
Seller’s Business. The Seller has operated the Business in the ordinary course before the Effective
Date.
        7. Title; Condition of Purchased Assets. The Seller has good and marketable title to all
of the Purchased Assets free and clear of all liens and encumbrances. Pursuant to this agreement,
the Seller conveys to the Buyer good and marketable title to all of the Purchased Assets, free and
clear of all liens and encumbrances. The inventory is salable in the ordinary course of business and
consists of items that are current, standard, first-quality, and fit for the intended purpose. All
equipment and signs are in working order and the premises will pass all inspections necessary to
conduct the Business.
        8. Product Warranties. The Seller provides no express or implied warranty,
indemnification, or guarantee to any of its customers at any time in excess of the warranty provided
by the applicable product manufacturer. Each product sold or service rendered by the Seller is and
has been sold or rendered, as applicable, in conformity with all applicable contractual
commitments and all express and implied warranties, and the Seller does not have any liability
(and there is no basis for any present or future proceeding) for replacement or repair thereof or
other damages, liabilities, or obligations in connection therewith.
        9. Capacity of Purchased Assets. The Seller has 2.5MW in Wenatchee, including 1.9MW
usable capacity (after safety buffer), and 2.5MW in Moses Lake, out of which only 2MW is being
used as of the Effective Date of this Agreement. The Seller also has additional equipment capable
of delivering 1MW (800kW after security derate) of power capacity.


                                                 6

 19-80012-FPC        Doc 1-1     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 7 of 14
                                            Schedule 3
                  Covenant Not to Compete; Non-Solicitation; Confidentiality
        1. The Seller and the Owners covenant and agree that neither the Seller nor the Owners
will: (1) for a period of 2 years following the Effective Date own, manage, or be employed by
(whether as an employee or independent contractor) a competing business within 500 miles of the
Business; (2) or for a period of 2 years following the Effective Date recruit or employ (whether as
an employee or independent contractor) any of the Business’s current employees or independent
contractors.
        2. The Seller and the Owners shall hold the Confidential Information in confidence and
shall not use the Confidential Information for any purpose other than in furtherance of the Buyer’s
operation of the Business without the Buyer’s express written consent. The Seller and the Owners
recognize that Confidential Information involves one of the Buyer’s valuable and unique assets.
“Confidential Information” means information directly or indirectly involving the Business that
is not available or open to the public generally.
        3. The Seller and the Owner each has carefully read and considered the provisions of this
Schedule 3 and, having done so, agrees that the restrictions set forth herein are fair and reasonable
given the terms and conditions of this agreement, the nature of the Seller’s and its affiliates’
business, the area in which the Seller and its affiliates market their products and services, and the
consideration being provided pursuant to this agreement. In addition, the Seller and the Owners
specifically agree that the length, scope, and definitions used in the covenant not to compete and
other restrictions set forth in this Schedule 3 are fair and reasonable.
        4. The Seller and the Owner each acknowledges and agrees that its breach of any of the
agreements in this Schedule 3 would result in irreparable damage and continuing injury to the
Buyer. Therefore, in the event of any breach or threatened breach of such agreements, the Seller
and the Owner each agrees that the Buyer will be entitled to an injunction from any court of
competent jurisdiction enjoining such person or entity from committing any violation or threatened
violation of those agreements.




                                                 7

 19-80012-FPC        Doc 1-1     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 8 of 14
                                        Exhibit 1 to Schedule 1
Wenatchee Leases & Facility Infrastructure:
H building                                                  1.75MW
A building                                                  Storage
B building                                                  225kW
C building                                                  225kW
Eller St House/Office

MBP Electrical Infrastructure generally consists of tenant improvements to leasehold property. It represents
a long term usable capital investment that is producing income.

Typical components facility infrastructure are:
Deposits w PUD
Deposits with Landlord for buildings A, D, C, and H
Underground conduits/trenches
Power pole
Transformers
Vaults
Secondary power (1" conductors)
2400 Amp Load Centers (main disconnect)
Distribution conductors/conduits
Distribution breaker panels (400 Amp)
30A Breakers in each panel (typ. 48)
Branch circuit wiring
Cable tray
Twistlock Power Receptacles
Network wiring to racks
Security System
Security Door
Security Cameras
Filter Housings & Filters
Supplemental Fans
Evaporative (Swamp) Coolers


Moses Lake Lease and Facility Infrastructure:
Deposit with Landlord
Racking               156
PDUs          625
Network Switches (in rack) 65        16-24 port switches



                                               8

 19-80012-FPC       Doc 1-1     Filed 04/22/19     Entered 04/22/19 20:18:22       Pg 9 of 14
                                        Exhibit 2 to Schedule 1
MBP has some uninstalled power infrastructure, ready for a project. This
equipment is new and never used. It was installed into a project in Chelan
County, and then removed as a result of policy changes in that county.
1MW system:
480V 225kW dry type transformer                                            4
480V mains breakers                                                        2
208V Load Centers (400A disconnects)                                       4
400 Amp Breaker Panels w/breakers                                        12
Bus duct, conduits

Rock Island
Cable Tray, Breakers, Branch Circuits for 300kW currently installed at Rock
Island




                                                9

 19-80012-FPC       Doc 1-1    Filed 04/22/19       Entered 04/22/19 20:18:22   Pg 10 of 14
                                     Exhibit 3 to Schedule 1
Meanwell Power Tails V1 (12 gage speaker wire @ 18")                           1931
Meanwell Power Tails V2 (10 gage water resistant wire @ 18")                    569
Meanwell Power Cables (3x 18 gage wire with single exposed end and C-14
Plug @ varried lengths)                                                        4662
C13-C14 Power Cable (3x 18 gage wire)                                          2465
Version 2.2 Bitfury H-card PCI (Working)                                         219
Version 1.2 Bitfury H-card (Working)                                           2674
Version 1.2 Bitfury H-card (Dead)                                                379
Version 3.0 Bitfury M-card PCI (Working)                                          45
Version 3.0 Bitfury M-card PCI (Dead)                                            115
SanDisk 4GB SD memory card                                                     2431
SanDisk 8GB Micro SD memory card                                                 244
SanDisk Micro SD to SD memory card adaptor                                       147
HP Envy Desktop                                                                    4
HP Pavilion Desktop                                                                1
Dell Inspiron Desktop                                                              5
Raspberry Pi version B (working)                                                 269
Raspberry Pi version B (Dead)                                                    112
Raspberry Pi version B+ (working)                                                 51
Lasko 20' fan                                                                    820
Category 5e Network Cable (average)                                       71429 feet
Version 2.3 Bitfury M-card (working)                                              44
Version 2.3 Bitfury M-card (Dead)                                                 18
Version 1.0 Bitfury H-card PCI Octal (Working)                                   283
Version 1.0 Bitfury M-Card (Working)                                             146
Version 1.0 Bitfury M-Card (Dead)                                                 45
PDU in stock/unused (various)                                                  1679
APC Power Distrobution Unit (12 Socket)                                            6
APC Power Distrobution Unit (16 Socket)                                           91
APC Power Distrubution Unit (24 Socket)                                          220
Avocent Power Distrobution Unit (20 Socket)                                       15
Meanwell 600 watt power supply                                                 1165
Meanwell 350 watt power supply                                                 1517
Meanwell 450 watt power supply                                                 1821
MSI z77a-gd65 Motherboard                                                         14
Gigabyte G1 Sniper Motherboard                                                    15
ASRock z77 Professional M Fatal1ty Motherboard                                     3
ASRock z77 Pro4-m Motherboard                                                     25
Gigabyte gv-r795wf3-3gd revision 2.0                                              81
MSI r7950 Twin FrozrIII 3gd5/oc                                                   15
HIS Radeon HD 7950 3GB                                                             5

                                            10

 19-80012-FPC     Doc 1-1    Filed 04/22/19      Entered 04/22/19 20:18:22   Pg 11 of 14
MSI r9 280x Gaming 3G                                                               18
Sapphire HD 7950 3GB GDDR5 Dual-x                                                   13
Sapphire Vapor-X 9r 280X 3G GDDR5                                                   10
Sapphire Vapor-X HD 7950 3G GDDR5                                                    1
NVIDIA GeForce GTX 780 3GB GDDR5                                                     2
ASUS GTX780-dc2oc-3gd5                                                              20
Sapphire r9 290x 4GB GDDR5                                                           1
G.Skill Sniper DDR3 1330 (8GB 2x4GB)                                                29
Kingston KHX 1600c9d3k2/8gx (8GB 2x4GB)                                             28
Intel i5-4440s2.8GHz 6MB cache 65w                                                  57
SanDisk 64GB Solid State Drive                                                       7
Kingston 60GB Solid State Drive                                                     31
Western Digital WD3200bpvt                                                          28
Version 2.2 Bitfury H-card PCI (Dead)                                              313
Version 1.0 Bitfury H-card PCI Octal (Dead)                                        156
Power Cable C-19 to C-14 (3x18 gage)                                                20
USB Extention cables (6ft.)                                                        535
Prototype M-6 Boards (Firebomb boards)                                             153
C-14 to 5-15 1 foot adapter cable                                                  337
4 port USB wall adaptor                                                            204
Molex to 3-pin x 6 port adaptor (Fan adaptor)                                     1000
3-socket groundless extention cable                                                190
16 Port Switch (various vendors)                                                   383
24 Port Switch (various vendors)                                                    75
Boxes (stack of 25)                                                                 32
USB Extention cables (3ft.)                                                        415
Dead 1600 watt computer power supply                                                 1
Dead 1200 watt computer power supply                                                49
Dead 850 watt computer power supply                                                  2
Dead 600 watt computer power supply                                                 64
80mm Stealth case fans                                                            3500
1600 watt computer power supply                                                     10
1200 watt computer power supply                                                    473
800 watt computer power supply                                                      12
600 watt computer power supply                                                     885
500 watt computer power supply                                                     104
48 port main switch                                                                 13
M-6 48 slot PCI board (working)                                                     23
M-6 48 slot PCI board (dead)                                                        25
M-6 PCI BioInfo Card (working)                                                      12
M-6 PCI BioInfo Card (dead)                                                        114
3 socket adaptor                                                                   143
Racks                                                                              287


                                                11

 19-80012-FPC      Doc 1-1    Filed 04/22/19         Entered 04/22/19 20:18:22   Pg 12 of 14
rolling step ladders                                                            4
utility carts                                                                   4
folding tables                                                                  8
pallet jacks                                                                    4
Forklifts                                                                       2
Ford F650 (title attached)                                                      1
various tools, chop saw, shop vac
D-Crates                                                                        7
Big Blue Ventilation Fans                                                      20
Large Pallet Racking (Rock Island)                                              2
Filter Housings                                                                50
Washable anti-static filters                                                   85
Evap Coolers                                                                    6




                                           12

 19-80012-FPC      Doc 1-1    Filed 04/22/19    Entered 04/22/19 20:18:22   Pg 13 of 14
                                       Exhibit 4 to Schedule 1
Item                                        Description


Customer Account Dashboard                   Basic password protected client login web
                                             system. Collects performance & payout data
                                             from pool & wallet for simple display to clients

Payout Splitter System                       Payout splitter is a cron job/database tool that
                                             splits an incoming payment by percentage
                                             according to client settings stored in database,
                                             then sends appropriate BTC to target addresses.

BitMain Data Collector                       PHP script to gather data from miners, in order
                                             to identify problem rigs

API integrations                             Code to gather api data from SlushPool,
                                             AntPool, Coinapult, etc

MegaBigPower.com                             Domain, brand & web content

Customer Lists, Email Inquiries, etc         Retail Customers from 2013, Inquiries for
                                             buyback & franchise programs

Private Keys                                 Addresses that mined about 35,000 BTC (can
                                             be checked on Blockchain) - for clarity, no
                                             BTC is being sold hereby

Pod Design

Vanity Bitcoin Address                       Address Miner (brute force BTC address
Generation/Password Recovery System          generation), database, web front end. Allows
                                             users to specify custom addresses to mine for
                                             (e.g.
                                             1megabigpower729DQdG7qrNMbmvYgmekh)
                                             . Farms those targets out to GPUs for
                                             generation. Can also be used to create a farm
                                             for password recovery




                                             13

 19-80012-FPC       Doc 1-1    Filed 04/22/19     Entered 04/22/19 20:18:22      Pg 14 of 14
